Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the RCE filed 3/29/2021 in which Claims 1-16, 19-21 are pending and Claims 17-18 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(s) 1-3, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2019/0204645 to Chen et al (“Chen”) in view of U.S. Patent Publication 2015/0227002 to Won et al (“Won”).
As to Claim 1, Chen teaches a display device (a liquid crystal display device, see ¶ 0038) comprising: 2a light source unit (backlight assembly, see ¶ 0038) having: 6a wavelength conversion member to perform a wavelength conversion on at least one of the first light and the second light by absorbing and converting the at least one of the first light and the second light and convert the second light 7into a first color light and a second color light (the color conversion layer includes color conversion patterns configured to emit light of a color different from a color of the light emitted from the light source, under excitation by the light emitted from the light source; the liquid crystal display panel includes a plurality of pixel regions, and the color conversion patterns are provided in at least some of the plurality of pixel regions; the color conversion patterns include a first color conversion pattern and a second color conversion pattern; the first color conversion pattern is provided in the first pixel region, and configured to emit first color light under excitation by the light emitted from the light source [first light]; the second color conversion pattern is provided in the second pixel region, and configured to emit second color light under excitation by the light emitted from the light source [first light], see ¶ 0021-0022, 0024-0026); and  
10a display panel (liquid crystal display device includes a backlight assembly and a liquid crystal display panel 3, see ¶ 0038) having a first pixel area to display the first color light (the first pixel region is a red pixel region, see ¶ 0028; , a second pixel 11area to display the second color light (the second pixel region is a green pixel region, see ¶ 0028; the liquid crystal display panel 33 includes first pixel regions 3a, second pixel regions 3b and third pixel regions 3c, see ¶ 0056; the second color light emitted from each of the second pixel regions 3b is green light, see ¶ 0058), and a third pixel area to display a third color light (the third pixel region is a blue pixel region, see ¶ 0028; the liquid crystal display panel 33 includes first pixel regions 3a, second pixel regions 3b and third pixel regions 3c, see ¶ 0056; the third color light emitted from each of the third pixel regions 3c is blue light, see ¶ 0058),
ssowokdlChen does not explicitly disclose wherein: the third color light is generated by transmitting the first light and the second light in the third pixel area without performing the wavelength conversion on the first light and the second light; a light source unit having: 3a first light source to emit a first light having a first peak wavelength; and 4a second light source to emit a second light having a second peak wavelength, the second peak wavelength being shorter than the first peak wavelength; each of the first color light and the second color light 8having peak wavelengths different from the first peak wavelength and the second peak 9wavelength; wherein the first peak wavelength and the second peak wavelength have a value of about 13365 nm or more to about 500 nm or less; the first light having the first peak wavelength, the second light having the second peak wavelength, and the third color light are of a substantially same color light.
12the blue pixel region is not provided with a color conversion pattern, the blue light emitted from the light source 1A exits from the blue pixel region without the wavelength of the blue light being changed, thereby displaying blue color (see ¶ 0060) but fails to disclose transmitting a second light in the third pixel area without performing wavelength conversion on the second light. However, Won teaches that the second light source emits a first blue light in a first wavelength band. The third light source unit emits a second blue light in a second wavelength band (see Abstract), further, the first light source unit LU1 is turned off, and the second light source unit LU2 and the third light source unit LU3 operate (e.g., turned on) to output the first blue light Lb1 and the second blue light Lb2. In addition, during an interval of the second sub-field 2-Field, the red and green sub pixels do not operate, and the white sub pixel operates. Accordingly, the first blue light Lb1 outputted from the second light source unit LU2 and the second blue light Lb2 outputted from the third light source unit LU3 do not pass through the red and green color filters R and G, and pass through the open part W to be displayed as a blue image, i.e. no wavelength conversion for first blue light Lb1 and second blue light Lb2 in the third pixel area (see ¶ 0073).
Won further teaches a light source unit having: 3a first light source to emit a first light having a first peak wavelength; and 4a second light source to emit a second light having a second peak wavelength (the second light source [second light source] emits a first blue light in a first wavelength band [second peak wavelength]. The third light source unit [first light source] emits a second blue , 5the second peak wavelength being shorter than the first peak wavelength (the second light source emits a first blue light in a first wavelength band. The third light source unit emits a second blue light in a second wavelength band…The first wavelength band [second peak wavelength] ranges from about 430 nm to about 455 nm. The second wavelength band [first peak wavelength] may ranges from about 460 nm to about 505 nm, see Abstract, ¶ 0006, 0056); each of the first color light and the second color light 8having peak wavelengths different from the first peak wavelength and the second peak 9wavelength (red light, green light, the first wavelength band [second peak wavelength] ranges from about 430 nm to about 455 nm. The second wavelength band [first peak wavelength] may ranges from about 460 nm to about 505 nm, see Abstract, ¶ 0006, 0056. Red light, green light and first and second blue lights all have different wavelengths); wherein the first peak wavelength and the second peak wavelength have a value of about 13365 nm or more to about 500 nm or less (The first wavelength band [second peak wavelength] ranges from about 430 nm to about 455 nm. The second wavelength band [first peak wavelength] may ranges from about 460 nm to about 505 nm, see Abstract, ¶ 0006, 0056); the first light having the first peak wavelength, the second light having the second peak wavelength, and the third color light are of a substantially same color light  (the second light source [second light source] emits a first blue light in a first wavelength band [second peak 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen with Won to teach wherein: the third color light is generated by transmitting the first light and the second light in the third pixel area without performing the wavelength conversion on the first light and the second light; a light source unit having: 3a first light source to emit a first light having a first peak wavelength; and 4a second light source to emit a second light having a second peak wavelength, the second peak wavelength being shorter than the first peak wavelength; each of the first color light and the second color light 8having peak wavelengths different from the first peak wavelength and the second peak 9wavelength; wherein the first peak wavelength and the second peak wavelength have a value of about 13365 nm or more to about 500 nm or less; the first light having the first peak wavelength, the second light having the second peak wavelength, and the third color light are of a substantially same color light. The suggestion/motivation would have been in order to prove a desired brightness (see ¶ 0060).
As to Claim 2, Chen and Won depending upon Claim 1, Chen further teaches 1wherein the third color light is blue 2light (the liquid crystal display panel 33 includes first pixel regions 3a, second pixel regions 3b and third pixel regions .
Won further teaches the first light, the second light are blue light (the second light source [second light source] emits a first blue light in a first wavelength band [second peak wavelength]. The third light source unit [first light source] emits a second blue light in a second wavelength band [first peak wavelength], see Abstract, ¶ 0006, 0056).
As to Claim 3, Chen and Won depending upon Claim 1, Won further teaches 1wherein the first peak wavelength is in a range of 2about 450 nm or more to about 500 nm or less, and the second peak wavelength is in a range of about 365 nm or more to less than the first peak wavelength (the second light source [second light source] emits a first blue light in a first wavelength band [second peak wavelength]. The third light source unit [first light source] emits a second blue light in a second wavelength band [first peak wavelength]…The first wavelength band ranges from about 430 nm to about 455 nm. The second wavelength band may ranges from about 460 nm to about 505 nm, see Abstract, ¶ 0006, 0056).  
As to Claim 11, depending upon Claim 1, Chen teaches 1wherein the wavelength conversion member 2comprises a first wavelength conversion portion and a second wavelength conversion portion (the color conversion layer includes color conversion patterns configured to emit light of a color different from a color of the light emitted from the light source, under excitation by the light emitted from the light source; the liquid crystal display panel includes a plurality of pixel , 
Chen teaches 3wherein the first wavelength conversion portion comprises a first light-emitting material 4and the second wavelength conversion portion comprises a second light-emitting material (a material of each first color conversion pattern 14a or each second color conversion pattern 14b includes at least one of an inorganic material containing a rare earth element, an organic fluorescent material, and a quantum dot material. For example, a material of each of the first color conversion patterns 14a includes at least one of a red inorganic material containing a rare earth element, a red organic fluorescent material, and a red quantum dot material, and a material of each of the second color conversion patterns 14b includes at least one of a green inorganic material containing a rare earth element, a green organic fluorescent material, and a green quantum dot material, see ¶ 0061).
swherein the first wavelength conversion portion is configured to convert at least one of the first light and the second light into the first color light (the first color conversion pattern is provided in the first pixel region, and configured to emit first color light under excitation by the light emitted from the light source [first light], see ¶ 0021-0022, 0024-0026), and  
9wherein the first pixel area overlaps the first wavelength conversion portion, and the 10second pixel area overlaps the second wavelength conversion portion (the liquid crystal display panel 33 includes first pixel regions 3a, second pixel regions 3b and third pixel regions 3c. The color conversion layer 14 may include first color conversion patterns (also referred to as first wavelength conversion patterns) 14a and second color conversion patterns (also referred to as second wavelength conversion patterns) 14b. Each of the first color conversion patterns 14a is provided in a corresponding one of the first pixel regions 3a, and configured to emit first color light under excitation by the light emitted from the light source 1A. Each of the second color conversion patterns 14b is provided in a corresponding one of the second pixel regions 3b, and configured to emit second color light under excitation by the light emitted from the light source 1A, see ¶ 0056).
9.		Claim(s) 4-10, 12, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2019/0204645 to Chen et al (“Chen”) in view of U.S. Patent Publication 2015/0227002 to Won et al (“Won”) in further view of U.S. Patent Publication 2013/0241973 to Park et al (“Park”).
As to Claim 4, Chen and Won depending upon Claim 1, Won further teaches the third pixel area is configured to display the third color light by transmitting the first light and the second light  (the first blue light Lb1 and the second blue light Lb2 generated from the backlight unit BLU pass through the open part W and are displayed as a blue image, see ¶ 0055).  
Chen and Won do not expressly disclose 50wherein the wavelength conversion member is configured to convert the first light and the second light into the first color light and the second 3color light. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen and Won with Park to teach wherein the wavelength conversion member is configured to convert the first light and the second light into the first color light and the second 3color light. The suggestion/motivation would have been in order for color purity of image to increase, thereby improving image display quality (see Abstract).
As to Claim 5, depending upon Claim 1, Chen and Won fail to disclose wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame and a second sub-3frame which are separate time divisions of the frame, and 4wherein the first light source is configured to emit light during the first sub-frame, and  5the second light source is configured to emit light during the second sub-frame.  Park teaches 1wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame and a second sub-3frame which are separate time divisions of the frame (timing controller 500 may time-divide one frame into three sub frames SF1, SF2, and SF3, see ¶ 0074), and 4wherein the first light source is configured to emit light during the first sub-frame, and  5the second light source is configured to emit light during the second sub-frame (The first light source 410 of the light source part 440 may be illuminated during the second sub frame SF2, see ¶ 0062; The second light source 420 of the light source part 440 may be illuminated during the third sub frame SF3, see ¶ 0065; on/off timing of .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen and Won with Park to teach wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame and a second sub-3frame which are separate time divisions of the frame, and 4wherein the first light source is configured to emit light during the first sub-frame, and  5the second light source is configured to emit light during the second sub-frame. The suggestion/motivation would have been in order for color purity of image to increase, thereby improving image display quality (see Abstract).
1As to Claim 6, depending upon Claim 5, Park teaches wherein the third pixel area is configured to block 2display of the second light during the second sub-frame (n-UV light emitted by n-UV LED 410 is blocked by sub pixel SP3; shutter assemblies corresponding to the first and third subpixels SP1 and SP3 do not move during the second sub frame SF2 and close the opening holes of the light blocking pattern 110 corresponding to the first and third sub pixels SP1 and SP3, see ¶ 0058-0059, 0061-0063; Figs. 2A-2C, 4).  
As to Claim 7, depending upon Claim 5, Park teaches 1wherein the first pixel area and the second pixel 2area are configured to block display of the first color light and the second color light, 3respectively, during the first sub-frame (shutter assemblies corresponding to the first and second sub pixels SP1 and 
As to Claim 8, depending upon Claim 5, Park teaches 1wherein the first color light and the second color 2light have a longer wavelength than the first light (first and second color lights are red and green lights which have a longer wavelength than blue light, see ¶ 0065), 3wherein the first color light has a longer wavelength than the second color light (first peak wavelength range of blue light ranges from 450 nm to 490 nm and the second peak wavelength range of n-UV ranges from 300 nm to 400 nm, see ¶ 0051-0052), and 4wherein the second pixel area is configured to block display of the second color light during the first sub-frame (The shutter assembly corresponding to the third sub pixel SP3 may move the MEMS 210 in the horizontal direction substantially parallel to the second base substrate 201 to open the opening hole of the light blocking pattern 110 corresponding to the third sub pixel SP3 during the third sub frame SF3 for displaying the blue (B) image…the shutter assemblies corresponding to the first and second sub pixels SP1 and SP2 do not move during the third sub frame SF3 and close the opening holes of the light blocking pattern 110 corresponding to the first and second sub pixels SP1 and SP2, see ¶ 0064; Figs. 2A-2C, 4).  
As to Claim 9, depending upon Claim 5, Park teaches wherein the first light source and the second light source are configured to emit light during the second sub-frame (Figure 4 illustrates the first light source 410, i.e. blue light LED, and the second light source 420, i.e. n-UV LED, of the light source part 440 , and the third pixel area is 3configured to block display of the first light and the second light during the second sub-frame (The shutter assembly corresponding to the third sub pixel SP3 may move the MEMS 210 in the horizontal direction substantially parallel to the second base substrate 201 to open the opening hole of the light blocking pattern 110 corresponding to the third sub pixel SP3 during the third sub frame SF3 for displaying the blue (B) image…the shutter assemblies corresponding to the first and second sub pixels SP1 and SP2 do not move during the third sub frame SF3 and close the opening holes of the light blocking pattern 110 corresponding to the first and second sub pixels SP1 and SP2, see ¶ 0064; Figs. 2A-2C, 4).   
As to Claim 10, depending upon Claim 1, Chen and Won fail to disclose wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame, a second sub-3frame, and a third sub-frame which are separate time divisions of the frame, 4wherein the first light source is configured to emit light during the first sub-frame, and 5the second light source is configured to emit light during the second sub-frame and the third sub-6frame, and 7wherein the first pixel area and the second pixel area are configured to block display of 8the first color light and the second color light during the first sub-frame, the second pixel area 9and the third pixel area are configured to block display of the second color light and the second iolight during the second sub-frame, and the first pixel area and the third pixel area are configured 11to block display of the first color light and the second light during the third sub-frame. Park 1wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame, a second sub-3frame, and a third sub-frame which are separate time divisions of the frame  (timing controller 500 may time-divide one frame into three sub frames SF1, SF2, and SF3, see ¶ 0074), 4wherein the first light source is configured to emit light during the first sub-frame, and 5the second light source is configured to emit light during the second sub-frame and the third sub-6frame (The first light source 410 of the light source part 440 may be illuminated during the second sub frame SF2, see ¶ 0062; The second light source 420 of the light source part 440 may be illuminated during the third sub frame SF3, see ¶ 0065; on/off timing of the first and second light sources 410 and 420 of the light source part 440 may be differentially set during the first, second, and third sub frames SF1, SF2, and SF3, see ¶ 0078), and 7wherein the first pixel area and the second pixel area are configured to block display of 8the first color light and the second color light during the first sub-frame (the shutter assemblies corresponding to the first and second sub pixels SP1 and SP2 do not move during the third sub frame SF3 and close the opening holes of the light blocking pattern 110 corresponding to the first and second sub pixels SP1 and SP2, see ¶ 0064; Fig. 2C), the second pixel area 9and the third pixel area are configured to block display of the second color light and the second iolight during the second sub-frame (the shutter assemblies corresponding to the second and third sub pixels SP2 and SP3 do not move during the first sub frame SF1 and close the opening holes of the light blocking pattern 110 corresponding to the second and third sub pixels SP2 and SP3, see , and the first pixel area and the third pixel area are configured 11to block display of the first color light and the second light during the third sub-frame (the shutter assemblies corresponding to the first and third sub pixels SP1 and SP3 do not move during the second sub frame SF2 and close the opening holes of the light blocking pattern 110 corresponding to the first and third sub pixels SP1 and SP3, see ¶ 0061; Fig. 2B).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen and Won with Park to teach wherein the display panel is configured to display 2an image on a frame-by-frame basis, each frame comprising a first sub-frame, a second sub-3frame, and a third sub-frame which are separate time divisions of the frame, 4wherein the first light source is configured to emit light during the first sub-frame, and 5the second light source is configured to emit light during the second sub-frame and the third sub-6frame, and 7wherein the first pixel area and the second pixel area are configured to block display of 8the first color light and the second color light during the first sub-frame, the second pixel area 9and the third pixel area are configured to block display of the second color light and the second iolight during the second sub-frame, and the first pixel area and the third pixel area are configured 11to block display of the first color light and the second light during the third sub-frame. The suggestion/motivation would have been in order for color purity of image to increase, thereby improving image display quality (see Abstract).
As to Claim 12, depending upon Claim 11, Chen and Won do not expressly disclose wherein the third pixel area 3overlaps the light-transmitting 1wherein the third pixel area 3overlaps the light-transmitting portion (Figures 2A – 2C illustrate that subpixel SP3 overlaps the wavelength transforming portion 140c, see ¶ 0040; Figures 2A-2C).
Chen, Won and Park do not expressly disclose that the light-transmitting portion transmits the first light. 
  However, Park teaches that the third wavelength transforming portion 140c generates blue light but Examiner reasonably construes that the wavelength transforming portion 140c is transparent since sub pixel SP3 is only on when blue LED 420 is on (see ¶ 0040, 0065-0067; Figs. 2A-2C).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen and Won with Park to teach the light-transmitting portion transmits the first light. The suggestion/motivation would have been in order for the wavelength transforming member to emit red, green and blue lights using the irradiated light passed through the first substrate (see ¶ 0065).
As to Claim 13, depending upon Claim 1, Chen and Won do not expressly disclose wherein the wavelength conversion member is 2disposed under the display panel, and the wavelength conversion member is configured to 3provide the first light, the second light, the first color light, and the second color light to the 4display panel. Park teaches wherein the wavelength conversion member is 2disposed under the display panel (wavelength transforming member 140 may excite light incident to the first substrate 100 to generate the red (R), green (G), and blue (B) lights, see ¶ 0037), and the wavelength conversion member is configured to 3provide the first light, the second light, the first color light, and the second color light to the 4display panel (The wavelength transforming member 140 may include first, second, and third wavelength transforming portions 140a, 140b, and 140c, which may be located in the first, second, and third sub pixels SP1, SP2, and SP3, respectively, see ¶ 0037; The first wavelength transforming portion 140a may excite light incident to the first substrate 100 to generate red light, see ¶ 0038; The second wavelength transforming portion 140b may excite light incident to the first substrate 100 to generate green light, see ¶ 0039).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen and Won with Park to teach wherein the wavelength conversion member is 2disposed under the display panel, and the wavelength conversion member is configured to 3provide the first light, the second light, the first color light, and the second color light to the 4display panel. The suggestion/motivation would have been in order for the wavelength transforming member to emit red, green and blue lights using the irradiated light passed through the first substrate (see ¶ 0065).
9.		Claim(s) 14-16, 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2013/0241973 to Park et al (“Park”) in view of U.S. Patent Publication 2015/0227002 to Won et al (“Won”) in further view of U.S. Patent Publication 2020/0144457 to Li et al (“Li”).
As to Claim 14, Park teaches a1 method of time division driving a display device having a first light source configured to emit a first light (n-UV LED 410, see ¶ 0051), a 2second light source configured to emit a second blue light (blue  and a wavelength conversion member comprising a light-emitting material and configured to receive light from the 3first and the second light sources to generate a red color light and a green color light (The first wavelength transforming portion 140a may excite light incident to the first substrate 100 to generate red light, see ¶ 0038; The second wavelength transforming portion 140b may excite light incident to the first substrate 100 to generate green light, see ¶ 0039; The light having passed through the first substrate 100 may be irradiated to the wavelength transforming member 140. The wavelength transforming member 140 may emit red (R), green (G), and blue (B) lights using the irradiated light, see ¶ 0062-0063) to display 4an image on a display panel on a frame-by-frame basis, with each frame having first and second 5sub frames (timing controller 500 may time-divide one frame into three sub frames SF1, SF2, and SF3, see ¶ 0074), the method comprising: 
6driving the first light source, during a first time period, to generate the first light in the first sub frame (The first light source 410, e.g. n-UV LED 410, of the light source part 440 may be illuminated during the first sub frame SF1, see ¶ 0078, Fig. 4); 
transmitting the first light, during the first time period, to an outside of the display device to display the first light on the display panel (the first light source 410 may include an n-UV light emitting diode (n_UV_LED) emitting a UV light having wavelength similar to visible light, see ¶ 0051; on/off timing of the first and second light sources 410 and 420 of the light source part 440 may be differentially set during the first, second, and third sub frames SF1, SF2, and ;  
10driving the first light source and the second light source, during a second time period after the first time period, 11to generate the first light and the second blue light in the second sub frame (on/off timing of the first and second light sources 410 and 420 of the light source part 440 may be differentially set during the first, second, and third sub frames SF1, SF2, and SF3, see ¶ 0078; Figure 4 illustrates the first light source 410, i.e. n_UV LED, and the second light source 420, i.e. blue LED, of the light source part 440 may be illuminated during the third sub frame SF3 [second time period], see ¶ 0078, Fig. 4);  
12transmitting the first light and the second blue light, during the second time period, to the wavelength 13conversion member to generate the red color light and the green color light on the display 14panel (The first wavelength transforming portion 140a may excite light incident to the first substrate 100 to generate red light, see ¶ 0038; The second wavelength transforming portion 140b may excite light incident to the first substrate 100 to generate green light, see ¶ 0039; The light having passed through the first substrate 100 may be irradiated to the wavelength transforming member 140. The wavelength transforming member 140 may emit red (R), green (G), and blue (B) lights using the irradiated light, see ¶ 0062-0063; Figure 4 illustrates the first light source 410, i.e. n_UV LED, and the second light source 420, i.e. blue LED, of the light source part 440 may be ; and  
15blocking the first light and the second blue light, during the second sub frame, from being transmitted to the 16outside of the display device (the shutter assemblies corresponding to the first and second sub pixels SP1 and SP2 do not move during the third sub frame SF3 [second sub frame] and close the opening holes of the light blocking pattern 110 corresponding to the first and second sub pixels SP1 and SP2, see ¶ 0064; Fig. 2C), and 
Park does not explicitly disclose using two light sources each emitting blue light in a time division manner. 
Won teaches the second light source emits a first blue light in a first wavelength band. The third light source unit emits a second blue light in a second wavelength band (see Abstract). The first light source unit LU1 is turned off, and the second light source unit LU2 and the third light source unit LU3 operate (e.g., turned on) to output the first blue light Lb1 and the second blue light Lb2 (see ¶ 0073). incinsi
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with Won to teach using two light sources each emitting blue light in a time-division manner. The suggestion/motivation would have been in order to prove a desired brightness (see ¶ 0060).
Park and Won do not expressly disclose increasing a light absorption rate of the light-emitting material by the second blue light.Park 
increasing a light absorption rate of the light-emitting material by the second blue light (The quantum dot material emits light which has a certain full width at half maxima, and can be excited by the light whose wavelength is shorter than the wavelength of the quantum dot material. FIG. 3 is a schematic diagram of the absorption values of the red and green quantum dot materials for the lights of different wavelengths. Since wavelength in the full width at half maxima of the green quantum dot material is longer than that of the blue excitation light, the blue excitation light [second light] can excite the green quantum dot material to generate the green light of third wavelength. Further, compared with the red quantum dot material, the blue excitation light and the green light of second wavelength are both in the low band shorter than wavelength in the FWHM of the red quantum dot material, so the red quantum dot material can be excited by the blue excitation light and the green light of second wavelength to generate the red light. Since the third wavelength is shorter than the second wavelength, the exciting conversion rate of the green light of third wavelength excited by the green light of second wavelength is very low, so that the absorptivity of the green quantum dot material for the green light of second wavelength is reduced, see ¶ 0022).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park and Won with Li to teach increasing a light absorption rate of the light-emitting material by the second blue light. The suggestion/motivation would have been in order to reduce the usage amount of the quantum dot material and manufacture cost (see ¶ 0022).
1  		As to Claim 15, depending upon Claim 14, Park teaches 1wherein 2the transmitting of the first light, during the first time period, to the outside of the display 3device comprises transmitting the first light through the wavelength conversion member (first, second and third wavelength transforming portions 140a, 140b and 140c may emit red, green and blue lights, respectively, using the light emitted from the first light source 410, e.g. n-UV LED, and second light source 420, e.g. blue LED, see ¶ 0051-0052; on/off timing of the first and second light sources 410 and 420 of the light source part 440 may be differentially set during the first, second, and third sub frames SF1, SF2, and SF3, see ¶ 0078; Figure 4 illustrates the first light source 410, i.e. n-UV LED, of the light source part 440 may be illuminated during the first sub frame SF1 [first time period], see ¶ 0078, Fig. 4). 
Although Park does not explicitly disclose first blue light, Won teaches the second light source emits a first blue light in a first wavelength band. The third light source unit emits a second blue light in a second wavelength band (see Abstract). The first light source unit LU1 is turned off, and the second light source unit LU2 and the third light source unit LU3 operate (e.g., turned on) to output the first blue light Lb1 and the second blue light Lb2 (see ¶ 0073). incinsi
Park and Won do not expressly teach 4the blocking of the transmitting of the second blue light, during the second time period, to the soutside of the display device comprises blocking the second blue light from being transmitted to the 6wavelength conversion member.  

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with Won to teach the blocking of the transmitting of the second blue light, during the second time period, to the soutside of the display device comprises blocking the second blue light from being transmitted to the 6wavelength conversion member. The suggestion/motivation would have been in order for the wavelength transforming member to emit red, green and blue lights using the irradiated light passed through the first substrate (see ¶ 0065).
As to Claim 16, depending upon Claim 15, Park does not expressly teach 12blocking the first light, during the first time period, from generating the red color light 3and the green color light in the wavelength conversion member. However, 
Although Park does not explicitly disclose first blue light, Won teaches the second light source emits a first blue light in a first wavelength band. The third light source unit emits a second blue light in a second wavelength band (see Abstract). The first light source unit LU1 is turned off, and the second light source unit LU2 and the third light source unit LU3 operate (e.g., turned on) to output the first blue light Lb1 and the second blue light Lb2 (see ¶ 0073). incinsi
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park with Won to teach blocking the first blue light, during the first time period, from generating the red color light 3and the green color light in the wavelength conversion member. The suggestion/motivation would have been in order for the wavelength transforming 
As to Claim 19, depending upon Claim 14, Park does not expressly teach 12 blocking the first light, during the first time period from generating the green color light 3in the wavelength conversion member.  
 However, Park teaches the shutter assemblies corresponding to the first and second sub pixels SP1 and SP3 do not move during the third sub frame SF2 and close the opening holes of the light blocking pattern 110 corresponding to the first and second sub pixels SP1 and SP3; the wavelength transforming member 140 may emit red (R), green (G), and blue (B) lights using the irradiated light; The green (G) light may exit from the display panel 300 according to the operation of the shutter assemblies in the first, second, and third sub pixels SP1, SP2, and SP3, and the red (R) and blue (B) lights may be blocked by the MEMS 210. Thus, the green (G) image may be displayed, see ¶ 0062-0063; Figs. 2A-2C, 4). Examiner construes that positioning of the shutter assembly 210 and wavelength transforming member 140 may be reversed without impairing the functioning of the display apparatus.
Although Park does not explicitly disclose first blue light, Won teaches the second light source emits a first blue light in a first wavelength band. The third light source unit emits a second blue light in a second wavelength band (see Abstract). The first light source unit LU1 is turned off, and the second light source unit LU2 and the third light source unit LU3 operate (e.g., turned on) to output the first blue light Lb1 and the second blue light Lb2 (see ¶ 0073). incinsi

As to Claim 20, depending upon Claim 14, Park does not expressly teach 12
iwherein the display device includes a liquid crystal layer configured to adjust transmission amounts of the first light provided from the first light source and the second blue light source provided from the second light source, and wherein the wavelength conversion member configured to receive light from the liquid crystal layer.2configured to 
However, Park teaches blue LED 420 (see ¶ 0052), and further, the red (R), blue (B), green (G) light may exit from the display panel 300, respectively, according to the operation of the shutter assemblies in the first, second, and third sub pixels SP1, SP2, and SP3, and the red (R), blue (B) and/or green (G) lights may be blocked by the MEMS 210. Thus, the red (R), blue (B), green (G) images may be displayed. The blue (B) light may exit from the display panel 300 according to the operation of the shutter assemblies in the first, second, and third sub pixels SP1, SP2, and SP3, and the red (R) and green (G) lights may be blocked by the MEMS 210, see ¶ 0064-0066; Figs. 2A-2C, 4). Examiner construes that positioning of the shutter assembly 210 and wavelength 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Park to teach wherein the display device includes a liquid crystal layer configured to adjust transmission amounts of the first light provided from the first light source and the second blue light source provided from the second light source, and wherein the wavelength conversion member configured to receive light from the liquid crystal layer. The suggestion/motivation would have been in order for the wavelength transforming member to emit red, green and blue lights using the irradiated light passed through the first substrate (see ¶ 0065).
As to Claim 21, depending upon Claim 14, Park teaches iwherein each frame further has a third sub frame, and 2the method further comprising: 3driving one of the first and second light source during a third time period to generate a 4third light in the third sub frame (When the opening hole of the light blocking pattern 110 is opened, light emitted from the wavelength transforming member 140 passes through the opening hole, see ¶ 0046; The timing controller 500 may apply the red (R) data to the data driving part 520 during the scan period SCAN1 of the first sub frame SF1; may also apply the green (G) data to the data driving part 520 during the scan period SCAN2 of the second sub frame SF2; and may apply the blue (B) data to the data driving part 520 during the scan period SCAN3 of the third sub frame SF3, see ¶ 0074);  
5transmitting the third light, during the third time period, to the outside of the display device to display the third light on the display panel (the shutter assemblies corresponding to the first and third sub pixels SP1 and SP3 do not move during the second sub frame SF2 and close the opening holes of the light blocking pattern 110 corresponding to the first and third sub pixels SP1 and SP3, see ¶ 0061; Fig. 2B); and blocking at least one of the first blue light and the second blue light, during the third sub frame, from being transmitted to the outside of the display device (the shutter assemblies corresponding to the first and third sub pixels SP1 and SP3 do not move during the second sub frame SF2 and close the opening holes of the light blocking pattern 110 corresponding to the first and third sub pixels SP1 and SP3, see ¶ 0061; Fig. 2B; The blue (B) light may exit from the display panel 300 according to the operation of the shutter assemblies in the first, second, and third sub pixels SP1, SP2, and SP3, and the red (R) and green (G) lights may be blocked by the MEMS 210, see ¶ 0064-0066; Figs. 2A-2C, 4).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694     



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694